Citation Nr: 0827148	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The veteran had qualifying service from February 1944 to 
January 1946 and February 1946 to January 1949.  The 
appellant is the surviving spouse of the veteran. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, Philippines. 

FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
November 1994; the immediate cause of death was cardio-
respiratory arrest, due to or as a consequence of diabetes 
mellitus, hypertension, and pulmonary tuberculosis (PTB). 

2.  The veteran had not established service connection for 
any disability during his lifetime.  

3.  Hypertension and diabetes mellitus were not related to 
the veteran's active service and were not manifested during 
the first post-service year.  

4.  Pulmonary tuberculosis was not related to the veteran's 
service and was not manifested during the first 3 years 
following active service.   


CONCLUSION OF LAW

1.  Hypertension and diabetes mellitus were not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Pulmonary tuberculosis was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.370, 3.371 (2007).

3.  A service connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.307(a)(3), 3.309, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's death certificate reflects that he died in 
November 1994 at the age of 70.  The cause of death was 
listed as cardio-respiratory arrest.  Antecedent causes of 
death were listed as hypertension, diabetes mellitus, and 
pulmonary tuberculosis.  There was no autopsy.  

Duties to Notify and Assist

VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the appellant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
appellant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In 2007, after the present claim had been decided and 
certified to the Board, the United States Court of Appeals 
for Veterans Claims (Court) determined that, in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, which includes a claim of service connection for 
the cause of the veteran's death, section 5103(a) notice must 
be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App.  
342, 352-353 (2007).  The Court determined that notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

Here, letters dated in September 2004 and April 2005, which 
were sent prior to the initial AOJ determination, satisfied 
VA's duty to notify under 38 U.S.C.A § 5103(a) and 38 C.F.R. 
§ 3.159.  The letters informed the appellant of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and what evidence the appellant should 
provide, and informed the appellant that it was her 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.  The 
letters also explained the evidence and information required 
to substantiate the claim based on a condition not yet 
service connected, such as evidence of an injury or disease 
in service, and a medical opinion linking the veteran's death 
to his active service.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  The 
appellant was supplied with notice of the type of evidence 
necessary to establish an effective date or higher rating by 
letter dated December 2007.  However, because the claim is 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  

The Board also notes that the veteran's entrance and physical 
examinations are presumed destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC) and are unavailable 
for review.  The Board is aware that in such situations, it 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit- of-the-doubt 
rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
also recognizes that VA has a heightened obligation to search 
for alternate medical records when service medical records 
are not available and must also provide an explanation to the 
veteran regarding VA's inability to obtain his service 
medical records. Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The record reflects significant documentation demonstrating 
that the RO initiated searches for the veteran's service 
medical records, sick reports, and all other possible records 
from the NPRC without success.  The appellant was notified by 
the RO that the records were unavailable, and that she should 
obtain other forms of evidence, such as lay testimony, if 
possible.  

The Veterans Court also has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).  The responses from NPRC indicate that the veteran's 
records were likely destroyed in a fire, and it is clear 
after multiple efforts to obtain these records, that any 
further attempts would be futile.  Based on the foregoing 
information received from the NPRC, the Board concludes that 
the records sought do not exist.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2007).  

Taking the above into consideration, the Board is not aware 
of the existence of any other additional relevant evidence in 
connection with the appellant's claim that VA has not 
attempted to obtain.  With the exception of the veteran's 
entrance examination and physical examinations, all available 
records have been obtained and associated with the record, 
including the death certificate, private medical doctor 
certifications, and "buddy" affidavits.  Significantly, the 
appellant has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim for service 
connection for the cause of the veteran's death, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters decided herein, at 
this juncture.  See Mayfield (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Service Connection for the Cause of the Veteran's Death: 
Hypertension, Diabetes Mellitus, and Pulmonary Tuberculosis

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death.  Although 
the veteran's immediate cause of death was cardio-respiratory 
arrest, she asserts that his death was ultimately due to 
service-related diabetes mellitus, hypertension, and 
pulmonary tuberculosis (PTB).  In this case, the veteran had 
not established service connection for any disability during 
his lifetime.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d).  Certain chronic diseases may be 
presumed to have been incurred during service, including 
hypertension, diabetes mellitus, and pulmonary tuberculosis, 
if the chronic disorder becomes disabling to a compensable 
degree within one year (or in the case of pulmonary 
tuberculosis, three years) of the veteran's separation from 
active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Dependency and indemnity compensation benefits are payable to 
the surviving spouse of a veteran if the veteran died from a 
service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5.  In order to establish service connection for the cause 
of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributor cause of death. 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying cause of death, or be etiologically 
related to the cause of death.  In order to be a contributory 
cause of death, it must be shown that the service-connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service- 
connected disability and the veteran's death.  38 C.F.R. § 
3.312.  In order to establish service connection for the 
cause of death, there must be (1) evidence of death; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and death. Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), hypertension and 
diabetes mellitus are regarded as chronic diseases.  However, 
in order for the presumption to operate, such diseases must 
become manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of hypertension or diabetes 
within the applicable time period, the criteria for 
presumptive service connection for hypertension and diabetes 
on the basis of a chronic disease have not been satisfied.  
Furthermore, the Board notes that the appellant has provided 
unsubstantiated treatment dates as early as 1958 for the 
veteran's hypertension (see VA Form 21-4142).  However, even 
if the Board considered the claimed 1958 onset of 
hypertension to be accurate, service connection on a 
presumptive basis would still not apply as separation 
occurred nearly 9 years prior.  

Similarly, pulmonary tuberculosis is also considered a 
chronic disease under 38 C.F.R.§ 3.309(a).  Presumptive 
service connection is warranted if tuberculosis has been 
established by competent medical evidence and X-ray 
examination within three years of the veteran's service. 38 
C.F.R. §§ 3.307(a)(3), 3.371(a), 3.374(c) (2000).  Here, 
there is no competent evidence establishing the existence of 
pulmonary tuberculosis during service or within the 
presumptive period.  See generally Tubianosa v. Derwinski, 3 
Vet. App. 181, 183- 184 (1992).  The veteran's chest x-ray 
and lungs were normal upon separation and there is no other 
medical evidence to indicate that the veteran's PTB 
manifested within 3 years of service.  As the evidence of 
record fails to establish any clinical manifestations of 
pulmonary tuberculosis within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.   

As to service connection on a direct basis, the veteran's 
service records have been thoroughly reviewed and contain no 
evidence of hypertension, diabetes, or PTB at any time during 
active service.  On the January 1946 separation examination, 
all of the veteran's systems were evaluated as normal.  His 
blood pressure was 116/78.  Lung function and chest x-rays 
were normal.  When asked on the physical examination report 
if he was suffering from any disease or injury incurred in 
service, the veteran responded "no."  The Affidavit for 
Philippine Army Personnel completed by the veteran in 
conjunction with his separation physical was also silent as 
to complaints or diagnoses of the claimed service-connected 
diseases.  Taken as a whole, the medical evidence of record 
fails to show in-service incurrence or aggravation of 
hypertension, diabetes, or PTB. 

The earliest post-service evidence of hypertension, diabetes, 
and PBT consists of a 2005 Medical Certification statement 
from a physician at the Municipal Health Center of Tayug, 
Pangasinan.  The statement confirmed that the veteran was 
diagnosed with hypertension, diabetes, and PTB, and that he 
had been treated with medications for hypertension and PTB.  
No related treatment dates, physician names, nexus opinions, 
or other medical information were provided.  The statement 
did not indicate onset of the claimed service-connected 
diseases and provided no evidence of a nexus between the 
claimed in-service diseases and the veteran's death.  Other 
than a positive confirmation of diagnoses, the statement was 
essentially bare as to opinions, causation or etiology.  
Medical evidence that is general or inconclusive in nature 
cannot be used to support a claim.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996), and Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Accordingly, given the general nature of 
this post-service medical record, the Board finds that the 
2005 Medical Certificate is not an adequate basis upon which 
to grant the appellant's claim.  

As previously stated, the post-service evidence first reveals 
a medical diagnosis of hypertension, diabetes, and PTB in 
2005, nearly 60 years after the veteran's separation from 
service and almost 10 years after the veteran's death.  
Evidence of such a prolonged period without apparent medical 
complaint weighs against the claim, and constitutes negative 
evidence tending to disprove the appellant's assertion that 
hypertension, diabetes, or PTB manifested in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative 
evidence," which tends to disprove the existence of an 
alleged fact); see also  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Here, again, the record is silent as to 
complaints or symptoms of the claimed in-service diseases, 
and the Medical Certification statement shows the veteran's 
claimed in-service diseases were not diagnosed until many 
years following separation from service.  Therefore, the 
Board finds this to be negative evidence against the claim 
for service connection for the cause of the veteran's death.  

The Board further notes that the appellant, herself, has 
expressed the opinion that the veteran's hypertension was 
related to service.  However, the appellant has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Similarly, the 
joint affidavits submitted by the veteran's comrades-in-arms 
cannot constitute competent medical evidence that the 
veteran's death was due to claimed service-related 
hypertension.  Again, lay persons, such as the affiants and 
appellant, are not qualified to offer opinions that require 
medical knowledge such diagnoses or opinions as to medical 
etiology.  See Espiritu.  

After a careful review of the record, the Board finds that 
the preponderance of evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  In sum, the available service medical records are 
entirely silent as to complaints, symptoms, or diagnosis of 
hypertension, diabetes, or PTB while in service; the post-
service medical evidence, consisting solely of the Medical 
Certification and death certificate, lack any suggestion of a 
nexus between the claimed in-service diseases and the 
veteran's death; the lay statements submitted are simply not 
competent evidence to the extent that they purport to 
establish medical causation and etiology of hypertension; 
and, finally, nearly 60 years have lapsed since the veteran's 
separation and the first post-service medical evidence 
showing diagnoses of the claimed service-connected diseases.  
For these reasons, the Board finds that the preponderance of 
the evidence is against a favorable decision for the 
appellant's claim.  The Board has also considered the 
doctrine of giving the benefit of the doubt to the appellant, 
under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but it 
does not find that the evidence is of such approximate 
balance as to warrant its application. See Gilbert 



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


